Case: 11-50892     Document: 00511923845         Page: 1     Date Filed: 07/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 17, 2012
                                     No. 11-50892
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff – Appellee

v.

JOSE GUADALUPE PEDRIZCO GUTIERREZ, also known as Miguel Rendon
Pedrizco,

                                                  Defendant – Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:11-CR-128-1


Before DAVIS, DeMOSS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Jose Guadalupe Pedrizco Gutierrez appeals the sentence imposed
following his guilty plea conviction for possession with intent to distribute at
least 500 grams of methamphetamine. He argues that his trial counsel was
ineffective in that he failed to present mitigating evidence and seek a lesser
sentence on the following grounds: (1) he met the safety valve requirements;
(2) he was willing to stipulate that he was deportable; and (3) the district court


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50892    Document: 00511923845      Page: 2   Date Filed: 07/17/2012

                                  No. 11-50892

had discretion to impose a sentence below the advisory guidelines range under
Kimbrough v. United States, 552 U.S. 85 (2007), and Spears v. United States, 555
U.S. 261 (2009).
      “[T]he general rule in this circuit is that a claim for ineffective assistance
of counsel cannot be resolved on direct appeal when the claim has not been
raised before the district court since no opportunity existed to develop the record
on the merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091
(5th Cir. 2006) (internal quotation marks and citation omitted). Because we
conclude that “we cannot fairly evaluate the claim from the record,” we decline
to consider Pedrizco Gutierrez’s ineffective assistance of counsel claim on appeal
without prejudice to his right to raise his claim in a timely 28 U.S.C. § 2255
proceeding. See United States v. Gulley, 526 F.3d 809, 821 (5th Cir. 2008).
      AFFIRMED.




                                         2